DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election without traverse of Species 3 (Figures 15-22D) in the reply filed on 8/13/2021 is acknowledged. Claims 21-27 read on the elected invention. 
Claims 28-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 8/13/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the opening into a first opening and a second opening” in line 2. It is not clear to the examiner how a single opening can be segmented into two additional openings therefore making the scope of the claim is unclear. Appropriate correction is required. 
Claim 26 is rejected due to being dependent on a rejected claim as indicated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt (US Pub No. 2007/0282332).
Regarding claim 21, Witt discloses (Figures 1-2 and 4a-4d) an ultrasonic instrument, comprising: a shaft assembly (72) (Figure 1), wherein the shaft assembly comprises an acoustic waveguide (80), wherein the acoustic waveguide is configured to 50) (Paragraph 0059); and an end effector (81), comprising: an ultrasonic blade (79) in acoustic communication with the acoustic waveguide (Paragraph 0059), a clamp arm (56) (Figure 4a) comprising a proximal portion and an elongated distal portion (clearly shown in Figure 4a), wherein the proximal portion is pivotably coupled with the shaft assembly (Figure 4a) such that the clamp arm is configured to pivot relative to the ultrasonic blade between an open configuration and a closed configuration (Paragraph 0078), wherein the elongated distal portion defines an opening (clearly shown in Figure 4a where element 58 is inserted into) extending between a top portion of the elongated distal portion and a bottom portion of the elongated distal portion (clearly shown in Figure 4a) (Paragraph 0078), and a clamp pad (58) configured to removably couple with the clamp arm while the clamp arm is pivotably coupled with the shaft assembly (Paragraphs 0088-0089), and wherein a portion (58e) (Figure 4b) of the clamp pad extends vertically through the opening of the elongated distal portion while the clamp pad is coupled with the clamp arm (clearly shown in Figures 4a-4b).
Regarding claim 22, wherein the clamp pad (58) further comprises a pad portion (bottom portion of 58 indicated by reference number 58a) and a mating portion (top portion of 58 indicated by reference number 58e), wherein the mating portion extends above the pad portion (clearly shown in Figure 4b), and wherein the mating portion is configured to extend through the opening (Figures 4a-4b).
Regarding claim 23, wherein the end effector further comprises a sliding lock (58d), and wherein the sliding lock is configured to engage the mating portion of the clamp pad (clearly shown in Figure 4b) (Paragraph 0080).
58d) is configured to engage the top portion of the elongated distal portion while also engaging the mating portion of the clamp pad to couple the clamp pad with the clamp arm (Figures 4a-4b).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771